APPELLATE COURT CAUSE NO. 14-14-00101-CR and 14-14-00102-CR

                      NO.   PD-0682&0683-15
                             PD



ADRIAN DESHAWN PATTON,              §               IN   THE
        Petitioner;                 §
                                    §                            COURT OF CR!m«AUPPRfQ
V.                                  §    COURT OF CRIMINAL APPEALS                * '
                                    §
THE STATE OF TEXAS                  §           AUSTIN, TEXAS         JUL 10 2015
        Respondent.                 §
                                                                  AbelAcosta, Clerf-
                 MOTION FOR LEAVE TO FILE OUT OF TIME

                  PETITION FOR DISCRETIONARY REVIEW



     COMES NOW, ADRIAN DESHAWN PATTON, Petitioner, pro se, Lb.. pn ..
the above styled and numbered Cause, and would show tn'PMBJiQFtCRIMlNALAPPEALS
the following:                                                      JUL 10 20»D
                                   I.
                                                         Abel Acosta, Clerk
     The Fourteenth Court of Appeals Affirmed Petitioner's conviction

on February 15, 2015, setting the deadline for filing a Petition

for Discretionary Review for March 17, 2015.

                                  II.

     Appellate counsel, Dan P. Bradley, failed to timely inform

Petitioner of the appellate court decision. However, counsel

did notify Petitioner by letter (see attachment "A") of his failure,
and to inform petitoner that counsel had filed a Motion for Extention

of Time to File Out of Time PDR (see Attachment "B")

                                  III.

     As of June 28, 2015, no further notice from Atty. Bradley

or this Court has been received by Petitioner. Further, Petitioner

is of the belief that Atty. Bradley is no longer cousel of record,

and therefore has no standing to file such a motion before the

Court. Regardless, Petitioner merely wishes to have his day in

court, namely the opportunity to present his grounds before this
     •**»'
t.




             Honorable   Court.


                                              PRAYER

                   Petitioner prays this Honorable Court grant his Motion for

             Leave to File Out of Time Petition for Discretionary Review,
             and set the deadline for filing said PDR for August 28, 2015.




                                     INMATE DECLARATION


                   I, Adrian Deshawn Patton, do hereby declare that a true

             copy of the above and foregoing Motion for Leave was placed in
             the USPS Authorized mail receptacle, first-class postage prepaid,
             and addressed to Court of Criminal Appeals, PO box 12308, Austin,
             TX   78711, on this the 2/QTH"      day of Q u ng     2015.


                                               (itttxO/YQ   Qft^rtarQ
 Dan P. Bradley
 Attorney at Law
 Board Certified, Criminal Law, Texas Board of Legal Specialization   P.O. Box 7107 Houston, TX 77248
                                                                                    (713) 819-5529
                                                                                FAX (877) 655-2797


                                                June 3, 2015


Adrian Patton 1899028                                         CMRRR 7012 1010 0001 0583 5734
59 Darrington Rd.
Rosharon,TX 77583

Re:      Nos. 14-14-00101-CR & 14-14-00102-CR; Adrian Deshawn Patton vs.
         The State of Texas

Dear Mr. Patton:


Enclosed is a copy of the State's Brief. Additionally, the Court of Appeals
affirmed your conviction in a memorandum opinion and judgment and
mandate has issued. I am enclosing copies of those documents for your
records. I have previously provided you with copies of the Reporter's and
Clerk's Records in your cases.

I am writing to advise you that, while my duties as appellate counsel are
technically complete, you have the right to seek discretionary review from
the Court of Criminal Appeals. The procedures for filing a petition are
contained in Rule 66, et seq., of the Rules of Appellate Procedure. As I
don't know what legal research materials you have available to you, I have
attached the text of Rules 66 through 70. These are the Rules you will need
to review.


Please be advised that if you intend to file a petition for discretionary
review, you will need to mail your petition, and eleven (11) copies, to the
following address:

                                           Hon. Louise Pearson
                                           Clerk, Court of Criminal Appeals
                                           Post Office Box 12308
                                           Austin, Texas 78711

You are required to attach a copy of the opinion of the Court of Appeals as
an exhibit to the original and every copy of your petition. Failure to do this
will mean your petition will not be reviewed by the Court of Criminal
Dan P. Bradley - 2

Appeals. You are also required to send copies of your petition to the
following:

       Logan Pickett                            State Prosecuting Attorney
       Liberty County District Attorney         P.O. Box 13046
       1923 Sam Houston                         Austin, TX 78711
       Liberty, TX 77575

If you choose to file a petition for discretionary review, it must be mailed or
filed with the Clerk's Office as appropriate, based on the day you mail your
petition, within thirty (30) days of the Court of Appeals' opinion. As the
Courts of Appeals have moved over to an eFiling/paperless system this
year, there has been some confusion in service and delivery on my part.
Thus, the 30 days have lapsed.

If you need additional time to prepare your petition, you may request
additional time by writing the Clerk of the Court of Criminal Appeals,
sending copies of your letter requesting an extension to the Prosecutor and
the State's Prosecuting Attorney, at the addresses listed above. Please note
that any letter requesting additional time must be mailed before the
petition is due. Because of the lateness of getting this notice out to you, I
have taken the liberty of filing a request for extension of time to file a PDR
on your behalf, a copy of which I am enclosing with this letter;
I hope this letter answers any questions you might have about your right to
file a petition for discretionary review and the procedures involved.
Should you have any questions, however, feel free to write me at the above
address.

If you decide to seek habeas corpus relief but will not be represented by
counsel, I suggest you study Chapter 11 of the Texas Code of Criminal
Procedure, in order to familiarize yourself with the rules governing state
habeas corpus proceedings, and Chapter 28, Section 2254, of the United
States Code (28 USC 2254), in order to familiarize yourself with the rules
governing federal habeas corpus proceedings. There may well be
additional materials on the subject available at your unit's law library or,
"writ room."


 incerely,


Dan P. Bradley
Attorney at Law

DPB:ms
End.:
                                No.
                TO THE COURT OF CRIMINAL APPEALS OF TEXAS
                               Adrian Deshawn Patton

                                       Petitioner

                                           v.


                                  The State of Texas

                                      Respondent


On Appeal from the 75- District Court of Liberty County, in Cause No. CR29871,
the Hon. Mark Morefield, Presiding, and the February 15, 2015, Opinion ofthe
                14* Court of Appeals in Case No. 14-14-00102-CR


                      1-MOTION FOR EXTENSION OF TIME
   FOR FILING (OUT OF TIME) PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Now comes ADRIAN DESHAWN PATTON, Petitioner in the above

  captioned cause, and moves the Court to extend the time for filing Petitioner's
  Petition for Discretionary Review and /or to file an out of time Petition for

 Discretionary Review, and in support of this Motion would show the following:
     1. Petitioner's Petition for Discretionary Review is currently due on March 7,
        2015.


    2. Appointed Appellate Counselinadvertently missed sending Appellant notice
       of his appellate deadlines with regard to filing of a PDR and a copy of the
       Court of Appeals' Memorandum Opinion as called for under Rule 48.4.

    3. Given the lapse of the time for Appellant/Petitioner to receive the notice of
       deadlines and his ability to request the PDR timely, Appointed Appellate
       Counsel is filing this request for an extension of time / out of time PDR on Mr.
       Patton's behalf, but is not otherwise making an appearance of counsel for the

       purposes of the filing or litigating of a PDR.

   4. Forthe foregoing reasons, undersigned Appellant/ PetitionerPatton requests
      a 30 day extension from today's date to complete his Petition for
      Discretionary Review.

   5. No previous extensions have been requested in this case.
   6. This request is not for delay, but so justice may be done.
   7. Contact information for future notices to Pro Se Appellant / Petitioner Adrian

      Deshawn Patton can be forwarded to:

      Adrian Patton 1899028
      Darrington Unit
      59 Darrington Rd.
      Rosharon, TX 77583


      WHEREFORE, PREMISES CONSIDERED, Appellant/Petitioner prays that

the Court grant this Motion for Extension of Time and /or Out of Time PDRand all
other relief the Court deems fit.

                                       Respectfully submitted,


                                       Dan P. Bradley
                                       Attorney at Law
                                       P.O. Box 7107
                                       Houston, Texas 77248
                                       Tel. 713-819-5529
                                       Fax:877-655-2797
                                       dbradleylaw@gmail.com


                                       By: /s/ Dan P. Bradley
                                          Dan P. Bradley
                                          State Bar No. 00783703
                                                                                         S-3^
                                                                      ftVfldi imcaSt      3

                                No.

               TO THE COURT OF CRIMINAL APPEALS OF TEXAS
                               Adrian Deshawn Patton

                                       Petitioner

                                          v.


                                  The State of Texas

                                      Respondent


On Appeal from the 75* District Court of Liberty County, in Cause No. CR29870,
the Hon. Mark Morefield, Presiding, andthe February 15,2015, Opinion ofthe
               14* Court of Appeals in Case Nos. 14-14-00101-CR


                     1- MOTION FOR EXTENSION OF TIME
   FOR FILING (OUT OF TIME) PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Now comes ADRIAN DESHAWN PATTON, Petitioner in the above

  captioned cause, and moves the Court to extend the time for filing Petitioner's
  Petition for Discretionary Review and/or to file an out of time Petition for

 Discretionary Review, and in support of this Motion would show the following:
     1. Petitioner's Petition for Discretionary Review is currently due on March 7,
       2015.


    2. Appointed Appellate Counsel inadvertently missed sending Appellant notice
       of his appellate deadlines with regard to filing of a PDR and a copy of the
       Court of Appeals' Memorandum Opinion as called for under Rule 48.4.
    3. Given the lapse of the time for Appellant/Petitioner to receive the notice of
       deadlines and his ability to request the PDR timely, Appointed Appellate
       Counsel is filing this request for an extension of time /out of time PDR on Mr.
       Patton's behalf, but is not otherwise making an appearance of counsel for the

       purposes of the filing or litigating of a PDR.

   4. Forthe foregoing reasons, undersigned Appellant/ Petitioner Patton requests
       a 30 day extension from today's date to complete his Petition for

      Discretionary Review.

   5. No previous extensions have been requested in this case.
   6. This request is not for delay, but so justice may be done.

   7. Contact information for future notices to Pro Se Appellant/ Petitioner Adrian

      Deshawn Patton can be forwarded to:

      Adrian Patton 1899028
      Darrington Unit
      59 Darrington Rd.
      Rosharon, TX 77583


      WHEREFORE, PREMISES CONSIDERED, Appellant/ Petitioner prays that

the Court grant this Motion for Extension of Time and / or Out of Time PDR and all

other relief the Court deems fit.

                                       Respectfully submitted,


                                       Dan P.. Bradley
                                       Attorney at Law
                                       P.O. Box 7107
                                       Houston, Texas 77248
                                       Tel. 713-819-5529
                                       Fax:877-655-2797
                                       dbradleylaw@gmail.com


                                       By: /s/ Dan P. Bradley
                                          Dan P. Bradley
                                          State Bar No. 00783703